
	

114 HR 593 IH: Aurora VA Hospital Financing and Construction Reform Act of 2015
U.S. House of Representatives
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 593
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2015
			Mr. Coffman (for himself, Mr. Perlmutter, Mr. Lamborn, Mr. Polis, Mr. Tipton, Ms. DeGette, and Mr. Buck) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To extend the authorization for the construction of the Department of Veterans Affairs Medical
			 Center in Aurora, Colorado, and to direct the Secretary of Veterans
			 Affairs to enter into an agreement with the Army Corps of Engineers to
			 manage such construction.
	
	
 1.Short titleThis Act may be cited as the Aurora VA Hospital Financing and Construction Reform Act of 2015. 2.Extension of authorization of major medical facility project to replace Department of Veterans Affairs Medical Center in Denver, Colorado The Secretary of Veterans Affairs may carry out the major medical facility project to replace the Department of Veterans Affairs Medical Center in Denver, Colorado, in an amount not to exceed a total of $1,100,000,000.
		3.Management of Department of Veterans Affairs Medical Center in Aurora, Colorado
 (a)Transfer of construction agent responsibilitiesNot later than 30 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall enter into an agreement under section 1535 of title 31, United States Code (commonly referred to as the Economy Act), with the Army Corps of Engineers to obtain, on a reimbursable basis, the services of the Army Corps of Engineers for construction agent responsibilities associated with the Aurora medical facility project until the date on which the project is completed, as defined in the agreement. Notwithstanding such section 1535, funds to implement this work may be obligated at the time the reimbursable order is accepted by the Army Corps of Engineers.
			(b)Duties
 (1)ResponsibilitiesUnder the agreement entered into under subsection (a), the Army Corps of Engineers shall have the authority to perform the project, design, contract and construction management necessary to complete the remaining work at the Aurora medical facility project. Such authority shall include entering into new contracts in accordance with the Federal Acquisition Regulation to fulfill construction agent responsibilities associated with such project. A determination will be made if entering into a new contract agreement with the current prime contractor is consistent with the Federal Acquisition Regulation and in the best interests of the Government.
 (2)Information requiredIn accordance with subsection (d)(1), the Secretary of Veterans Affairs shall provide the Army Corps of Engineers with the information needed to ensure that the Army Corps of Engineers understands the requirements for the successful operation of the Aurora medical facility project.
				(c)Plans and reports
 (1)Completion PlansNot later than 90 days after entering into the agreement under subsection (a), the Secretary of Veterans Affairs, based upon the advice of the Army Corps of Engineers provided under the agreement entered into under subsection (a), shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate detailed plans, including estimated costs, to complete construction of the Aurora medical facility project.
 (2)Progress ReportsNot later than 180 days after entering into the agreement under subsection (a), and each 180-day period thereafter until the date on which the Aurora medical facility project is completed, the Secretary of Veterans Affairs, based on the advice of the Army Corps of Engineers provided under the agreement entered into under subsection (a), shall submit to the Committees on Veterans’ Affairs of the House of Representatives and Senate a report detailing the progress on the Aurora medical facility project.
				(d)Cooperation
 (1)InformationThe Secretary of Veterans Affairs shall provide the Army Corps of Engineers with any documents or information which the Army Corps of Engineers determines necessary to carry out subsections (a) and (b).
 (2)AssistanceUpon request by the Army Corps of Engineers, the Secretary of Veterans Affairs shall provide to the Army Corps of Engineers any assistance that the Army Corps of Engineers determines necessary to carry out subsections (a) and (b). Such assistance shall be provided at no cost to the Army Corps of Engineers.
 (e)Aurora medical facility project definedIn this section, the term Aurora medical facility project means the major medical facility project specified in section 2 to replace the Department of Veterans Affairs Medical Center in Denver, Colorado.
			
